UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-7023


DOUGLAS THOMPSON,

                 Plaintiff - Appellant,

          v.

CAPTAIN KELLEY; LIEUTENANT HARRIET,

                 Defendants - Appellees,

          and

TURBEVILLE     CORRECTIONAL    INSTITUTION,    SCDC;    INMATE   JAMES
PILGRIM,

                 Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:12-cv-02220-CMC)


Submitted:   November 20, 2014               Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Douglas Thompson, Appellant Pro Se. Walker Heinitsh Willcox,
WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.

Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas   Thompson      appeals       the   district    court’s    order

denying     his   motion   to   amend       his    42    U.S.C.    § 1983     (2012)

complaint and reopen his case.              We have reviewed the record and

find   no   reversible     error.      Accordingly,         we    affirm    for   the

reasons stated by the district court.                   Thompson v. Kelley, No.

0:12-cv-02220-CMC (D.S.C. June 3, 2014).                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                            AFFIRMED




                                        2